Case: 16-10051   Date Filed: 07/28/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10051
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:15-cv-00485-WS-CAS



FONTAINE LEROY PORTER,

                                                           Plaintiff-Appellant,

                                   versus

GOVERNOR OF THE STATE OF FLORIDA,
DONIE LEE,
Chief of Police Key West Florida,
et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (July 28, 2016)

Before TJOFLAT, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 16-10051    Date Filed: 07/28/2016   Page: 2 of 4


         Fontaine Porter appeals pro se the dismissal of his lawsuit filed under 8

different statutes: (1) 18 U.S.C. § 1831, the Economic Espionage Act, a criminal

statute; (2) Florida Statute § 838.16, commercial bribery, a criminal statute;

(3) Florida Statute § 838.21, disclosure or use of confidential criminal justice

information, a criminal statute; (4) Florida Statute § 766.103, Florida’s medical

consent law; (5) Florida Statute § 90.506, privilege with respect to trade secrets;

(6) Florida Statute § 859.01, poisoning food and water, a criminal statute;

(7) Florida Statute § 784.048, stalking, a criminal statute; and (8) other claims that

could be characterized as claims under 42 U.S.C. § 1983. Porter sought three

avenues of relief: (1) that the court initiate prosecution of the Governor of Florida

and other individuals involved with the alleged crimes, (2) that Porter be allowed

to sue the individuals involved, and (3) that Porter be allowed to sue on behalf of

another person, Kelly Nesbitt. His suit was dismissed as frivolous by the district

court.

         Porter argues his suit should not have been dismissed as frivolous because

there is not an absence of fact or legal basis. He argues that he is able to present

the court with a rational legal argument to support his claims, and that the case

should be remanded back to the lower court for trial.




                                            2
               Case: 16-10051     Date Filed: 07/28/2016     Page: 3 of 4


      We review for abuse of discretion a sua sponte dismissal for frivolity under

28 U.S.C. § 1915(e)(2)(B)(i). Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.

2003). Section 1915(e)(2)(B)(i) states that a claim filed by a person proceeding in

forma pauperis shall be dismissed if the district court determines the action or

appeal is “frivolous or malicious.” 28 U.S.C. § 1915(e)(2)(B)(i). A lawsuit is

frivolous if its claims involve factual contentions that are fanciful, fantastic,

irrational, and/or delusional. Denton v. Hernandez, 504 U.S. 25, 32-33, 112 S. Ct.

1728, 1733, 118 L. Ed. 2d 340 (1992).

      Although a pro se litigant generally should be permitted to amend a

complaint, a district court need not allow amendment when it would be futile,

meaning that the complaint as amended would still be properly dismissed or be

immediately subject to summary judgment for the defendant. Cockrell v. Sparks,

510 F.3d 1307, 1310 (11th Cir. 2007).

      The facts in Porter’s complaint could be characterized as stating a claim

under § 1983 because, if taken as true, they allege violations of Porter’s rights by

government officials. 42 U.S.C. § 1983. However, the claims are frivolous

because they include allegations that are fanciful, fantastic, irrational, and/or

delusional, and the complaint was properly dismissed. Denton, 504 U.S. at 32-33,

112 S. Ct. at 1733; Neitzke, 490 U.S. at 327, 109 S. Ct. at 1833; Hughes, 350 F.3d

at 1160. Any amendment in this case would have been futile because Porter’s


                                            3
             Case: 16-10051    Date Filed: 07/28/2016   Page: 4 of 4


amended complaint would still have been subject to dismissal. Cockrell, 510 F.3d

at 1310.

      AFFIRMED.




                                        4